PER CURIAM.
We are of opinion that by the lease the lessees acquired the right to cut all' the timber on the lands- suitable for sawmill purposes during the 20 years covered by the lease. The lessees are entitled to cut, not only the timber suitable at the date of the lease, but all that becomes suitable during the life of the lease.
If the equity of the bill depended alone upon a different construction of the lease, the ruling of the Circuit Court in sustaining the demurrer would be upheld; but the bill avers the insolvency of the lessees, and alleges that the defendant “is cutting practically all the growth standing on said lands, and actually denuding said lands of all its timber suitable for any purpose.” The averments of section 11 of the bill, from which the excerpt quoted is taken, in connection with the averments of insolvency, are sufficient to sustain the equity of the bill, as against the demurrers in the record. Graves v. Ashburn, 215 U. S. 331, 30 Sup. Ct. 108, 54 L. Ed. 217.
The decree sustaining the demurrer and dismissing the bill is reversed, and the cause remanded for further proceedings.'